 Case: 4:19-cv-02366-SNLJ Doc. #: 48 Filed: 02/20/20 Page: 1 of 3 PageID #: 645



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MISSOURI

KARLA K. ALLSBERRY and             )
LORI RUSSELL                       )         Case No. 4:19-cv-02366-SNLJ
                                   )
       Plaintiffs,                 )
                                   )
vs.                                )
                                   )
JUDGE PATRICK S. FLYNN, In his )
Individual Capacity,               )
KATHY HALL, In her Individual      )
Capacity,                          )
SHERIFF JOHN COTTLE, In his        )
Individual Capacity,               )
DEPUTY SHERIFF RYAN PARKER, )
In his Individual Capacity,        )
DEPUTY SHERIFF/BAILIFF JULIE )
CONNOR, In her Individual Capacity )
and DEPUTY SHERIFF/BAILIFF         )
ANTONIO PINEIRO, In his Individual)
Capacity                           )
                                   )
       Defendants.                 )

                 CONSENT TO A PRELIMINARY INJUNCTION

      COME NOW Plaintiffs, Karla K. Allsberry and Lori Russell, and consent

to a preliminary injunction, as follows:

      1.    If the Court remands the entire case in Allsberry, et al. vs. Flynn,

et al., Case No. 4:19-CV-03167-SNLJ to Lincoln County, Missouri, Plaintiffs,

Karla K. Allsberry and Lori Russell, consent to a preliminary injunction against

them, barring them from litigating any claim in the remanded Lincoln County

Case (Lincoln County Case No. 19L6-CC00143) other than Count XIII, seeking

injunctive relief reinstating Karla Allsberry to her position as elected Clerk of

the Circuit Court and Count XV, seeking a Declaratory Judgment that Judge

                                    Page 1 of 3
Case No. 4:19-cv-02366-SNLJ
 Case: 4:19-cv-02366-SNLJ Doc. #: 48 Filed: 02/20/20 Page: 2 of 3 PageID #: 646



Flynn lacked authority to indefinitely suspend Karla Allsberry from her position

as Clerk of the Circuit Court.

      2.    Plaintiffs submit that this preliminary injunction will not violate

the Anti-Injunction Act, 28 U.S.C. § 2283, because the injunction is necessary

to preserve this Court’s jurisdiction and to effectuate this Court’s previous

Order staying this case under the Pullman Abstention Doctrine, until the

issues raised in Counts XIII and XV of the Lincoln County case are decided by

the Missouri State Courts.

      3.    This consent is conditional upon the Court remanding the case to

Lincoln County, Missouri in Allsberry, et al. vs. Flynn, et al., Case No. 4:19-CV-

03167-SNLJ.

      4.    A proposed Order is attached.



                                      /s/ David M. Duree
                                      David M. Duree, MBE 21003
                                      David M. Duree & Associates, P.C.
                                      312 South Lincoln Avenue
                                      O’Fallon, IL 62269
                                      Tel: 618-628-0186
                                      Fax: 618-628-0259
                                      Email: law@dmduree.net
                                      Attorney for Plaintiffs, Karla K. Allsberry
                                      And Lori Russell




                                   Page 2 of 3
Case No. 4:19-cv-02366-SNLJ
 Case: 4:19-cv-02366-SNLJ Doc. #: 48 Filed: 02/20/20 Page: 3 of 3 PageID #: 647



                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed
electronically with the Clerk this 20th day of February 2020 and that the
Clerk’s office electronically served a copy on the following:

john.taylor@ago.mo.gov
Mr. John Taylor
Missouri Attorney General’s Office
P.O. Box 861
St. Louis, MO 63188
Attorney for Judge Patrick S. Flynn
And Kathy Hall

khenson@pcblawfirm.com
Mr. D. Keith Henson
Paule, Camazine & Blumenthal, PC
165 North Meramec Avenue, Suite 110
St. Louis (Clayton), MO 63105-3772
Attorney for Defendants Cottle, Parker, Connor and Pineiro



                                        /s/ David M. Duree
                                        David M. Duree, MBE 21003
                                        David M. Duree & Associates, P.C.




                                      Page 3 of 3
Case No. 4:19-cv-02366-SNLJ
